DETAILED ACTION
This office action is in response to applicant’s claim amendments/arguments filed March 30, 2021. Claims 1-12, 22-28 have been canceled. New claims 29-35 have been added. Claims 13-21, 29-35 are pending.
Response to Arguments
Applicant’s arguments, see pp. 5-6 in remarks, filed 03/30/21, with respect to independent claim 13  have been fully considered and are persuasive.  The rejection of claims 13-17 under 35 USC 102/103 has been withdrawn. 
Independent claim 18 has been amended to incorporate new limitation as “a predictive element to estimate the first power consumed by the logic circuitry; and second circuitry, wherein the second circuitry consumes a second power based at least on the estimation of the predictive element.” Applicant’s claim amendment necessitated the new ground(s) of rejection. Hence, Applicant’s arguments with respect to rejection of independent claim 18 and dependent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thuringer in view of US 2016/0299553 A1 to Putnam et al. hereinafter “Putnam”.
Regarding claim 18,  Thuringer disclosed a circuit, comprising: logic circuitry, wherein the logic circuitry consumes a first power; and second circuitry, wherein the second circuitry consumes a second power, wherein the second power consumption complements the first power such that the sum of the first power and the second power combine to form a substantially constant power consumption. (Col. 1, lines 45-55: “A more complex embodiment is provided with a circuit arrangement which is constructed so as to be complementary to at least parts of the data processing device and can be controlled in parallel with the data processing device. Changes in the switching state, initiated during security-relevant operations, are thus carried out in a complementary fashion at the same time. Even if the power consumption should be different for different logic levels (i.e. first, second power consumption), in the ideal case the power consumption is constant because of the complementary switching states.” Col. 3, line 38- Col. 4, line 5: “load circuit is configured for complementing power consumption of a portion of the plurality of logic circuits (i.e. first, second power consumption)of said data processing device, wherein the power consumption of the data carrier is masked.”)
Thuringer didn’t but the analogous art Putnam disclosed a predictive element to estimate the first power consumed by the logic circuitry and second circuitry, wherein the second circuitry consumes a second power based at least on the estimation of the predictive element (Putnum, Para. 0043. In predictive operation, the dynamic power router 330 (i.e. predictive element) can anticipate the power needs (i.e. estimate) of a hardware accelerator (i.e. first power consumed by the logic circuitry) and can proactively adjust the power consumption of other components 350 (i.e. second circuitry that consumes second power) to accommodate the anticipated power consumption of the hardware accelerator. ). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant’s invention was filed to modify the invention of Thuringer by including the idea ofa predictive element to estimate the first power consumed by the logic circuitry and second circuitry, wherein the second circuitry consumes a second power based at least on the estimation of the predictive element as taught by Putnum in order to obtain available power in advance, by proactively transitioning other components to reduced power consuming states (Putnum, Para. 0002). 
Claims 19-20 are 33 are rejected under 35 U.S.C. 103 as being unpatentable over Thuringer in view of Putnam as applied to claim 18 above, and further in view of US 2016/0132033 A1 to Kao et al. (hereinafter “Kao”).
Regarding claim 19, Thuringer-Putnam combination disclosed the circuit of claim 18, the combination does not but the analogous art Kao disclosed further comprising: a storage device to store power consumption parameters of the first power based on operations performed by the logic Kao, [Abstract] The power consumption database stores power consumption data associated with different values of the parameters included in the numerical control programs. The computer is connected to the power consumption database to retrieve the power consumption data, and generates a power consumption estimate associated with each of the numerical control programs to be executed by the machine tool.).
It would have been obvious to one having ordinary skill in the art before the applicant’s invention was filed to modify the combined invention of Thuringer & Putnum by including the idea of a storage device to store power consumption parameters of the first power based on operations performed by the logic circuitry as taught by Kao in order to for accurately predicting power consumption of the production process that reduces the cost of production (Kao, Para. 0017).  
Regarding claim 20, Thuringer-Putnam-Kao combination further disclosed the circuit of claim 19, wherein the second power consumption is predictively generated based on the stored power consumption parameters (Kao, abstract. The computer is connected to the power consumption database to retrieve the power consumption data, and generates a power consumption estimate).
Regarding claim 33, (New) Thuringer-Putnam-Kao combination further disclosed the circuit of claim 19, wherein the second power consumed by the second circuitry is further based on a reactive power relationship between the logic circuitry and the second circuitry (Putnam, Para. 0002. Reactive mechanisms can be utilized to only transition components to reduced power consuming states when a specific need for increased hardware accelerator power is identified or when a specific type of workload is initiated.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thuringer in view of Putnam and Kao as applied to claim 19 above and in further view of US Patent # 6,107,835 to Blomgren et al. hereinafter “Blomgren”.
Regarding claim 21, Thuringer-Putnam-Kao combination disclosed the circuit of claim 19, wherein the stored power consumption parameters are stored (Kao, abstract) on a clock-cycle-by-clock-cycle basis (Blomgren, Col. 3, lines 37-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant’s invention was filed to modify the combined invention of Thuringer and Kao by including power consumption storage of Kao and clock-cycle operation of Blomgren in order to provide a logic circuit with constant power consumption (Blomgren, Col. 3, lines 37-40).

Allowable Subject Matter
Claims 13-17, 29-31 are allowed in light applicant’s claim amendments and arguments in remarks.
Claims 32, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 18) and any intervening claims (claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120210138A1 (Tucker et al.): [0032] FIG. 3B is a graph illustrating power drawn from external power source 240 versus time for a logic cycle of cryptographic device 210, when .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438